Exhibit 10.1

EXECUTION COPY

 

 

 

RETIREMENT AND TRANSITION AGREEMENT

 

THIS RETIREMENT AND TRANSITION AGREEMENT (the “Agreement”) is made and entered
into as of October 20, 2020 by and between Granite Construction Incorporated
(the “Company”) and James H. Roberts (“Executive”).

 

WHEREAS, Executive has served as President and Chief Executive Officer of the
Company;

 

WHEREAS, Executive has resigned from such positions, effective as of September
22, 2020 (the “Transition Date”), and will provide certain transition services
to the Company through March 31, 2021 (the “Retirement Date”), at which time
Executive will retire from employment with the Company (the “Retirement”); and

 

WHEREAS, in connection with the Retirement, the Company and Executive desire to
enter into this Agreement in order to set forth the respective rights and
obligations of the parties.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth in this Agreement, the sufficiency of which the parties
acknowledge, it is agreed as follows:

 

1.    Transition. Effective as of the Transition Date, Executive ceased to serve
as President and Chief Executive Officer of the Company and as a member of the
Board of Directors of the Company (the “Board”).  During the period commencing
as of the Transition Date and continuing until the Retirement Date (the
“Transition Period”), Executive will remain a full-time employee of the Company
and serve as Chief Executive Officer Emeritus of the Company, which, for the
avoidance of doubt, is not an officer position.  As Chief Executive Officer
Emeritus of the Company, Executive will assist the Company with the transition
of principal executive officer duties and responsibilities to the President of
the Company and will perform such other duties as may reasonably be requested by
the Board or the President of the Company from time to time. During the
Transition Period, Executive will be subject to the Company’s policies as may be
in effect from time to time. Effective as of the Retirement Date, Executive’s
employment with the Company and his service as Chief Executive Officer Emeritus
will automatically terminate.

 

2.    Transition Period Compensation; Treatment of LTIP Awards.

 

(a)    During the Transition Period, the Company shall pay to Executive an
annual base salary at the rate in effect immediately prior to the Transition
Date in accordance with the Company’s normal payroll schedule.  In addition,
Executive will remain eligible for employee benefits made generally available to
executives of the Company. 

 

(b)    Executive shall remain eligible to receive an annual bonus for the entire
year’s service with respect to fiscal year 2020 in accordance with the Company’s
Annual Incentive Plan and 2020 Participation Agreement previously executed
between the Company and Executive.  The actual amount, if any, of such annual
bonus will be based on previously agreed upon targets for 2020, and will be
determined by the Compensation Committee of the Board (the “Compensation
Committee”) based on actual results for 2020 and in a manner no less favorable
than the determination of bonuses made by the Compensation Committee for 2020
for other executives of the Company. For the avoidance of doubt, Executive shall
not be eligible to receive an annual bonus for any performance period following
December 31, 2020.

 

(c)    Executive’s Retirement will be treated as a retirement for purposes of
outstanding awards issued pursuant to the Company’s Long Term Incentive Plan. 
Accordingly, all time-vesting restricted stock units (“RSUs”) held by Executive
have fully vested in accordance with their terms. In addition, all outstanding
performance-vesting RSUs (“PSUs”) will pay out based on actual results through
the end of each applicable performance period and be determined in a manner no
less favorable than other eligible participants for such performance period, and
will be pro-rated, as applicable, based on Executive’s service through the
Retirement Date.  Payment will be made to Executive at the same time as payment
is made to other eligible participants. 

 

 

--------------------------------------------------------------------------------

 

 

 

3.    Accrued Obligations. As soon as practicable following the Retirement Date,
the Company shall (a) pay to Executive any accrued but unpaid salary or wages
for services rendered through the Retirement Date (including payment for any
accrued but unused vacation as of the Retirement Date); and (b) provide
reimbursement to Executive for any business expenses that he submits to the
Company in accordance with its expense reimbursement policy. In addition,
Executive shall be entitled to vested benefits under the applicable employee
benefit plans maintained by the Company in accordance with the terms and
conditions of such plans.

 

4.     Retirement Benefits. In connection with the Retirement, subject to and
conditioned on Executive’s compliance with the terms and conditions set forth in
this Agreement, including, without limitation, Executive’s execution and
non-revocation of the general release of claims set forth in Section 5 hereof
(the “General Release”) and the Separation Certificate attached hereto as
Exhibit A, to the extent that Executive timely elects COBRA continuation
coverage, during the 18-month period following the Retirement Date, the Company
shall promptly reimburse Executive for the premium costs of such coverage for
Executive and his eligible dependents (the “Retirement Benefits”). 

 

5.    Release of Claims.

 

(a)      In exchange for the Retirement Benefits, and in consideration of the
further agreements and promises set forth herein, Executive agrees
unconditionally and forever to release and discharge the Company, including,
without limitation, the Company’s current and former officers, directors,
members, managers, employees, representatives, attorneys and agents, as well as
all of their predecessors, parents, subsidiaries, affiliates, successors in
interest and assigns (collectively, the “Releasees”) from any and all claims,
actions, causes of action, demands, rights, or damages of any kind or nature
which Executive may now have, or ever have, whether known or unknown, including
any claims, causes of action or demands of any nature arising out of or in any
way relating to Executive’s employment with, or termination from employment with
the Company on or before the date Executive signs this Agreement. With respect
to any former employee of the Company or any of its predecessors, parents,
subsidiaries, affiliates, successors in interest and assigns (collectively,
“Company Affiliates”), this General Release shall apply only to claims, actions,
causes of action, demands, rights, or damages arising from their actions taken
while employed by the Company or any Company Affiliate and acting within the
scope of their duties and responsibilities of such employment.  All other
claims, actions, causes of action, demands, rights, or damages against any
former employees of the Company or any Company Affiliates shall not be included
in this General Release (the “Former Employee Exempted Claims”).

 

(b)      This release specifically includes any and all claims relating to or
arising from Executive’s employment with the Company, the terms and conditions
of that employment, and the termination of that employment relationship, without
limitation: any and all claims for fraud; breach of contract; breach of implied
covenant of good faith and fair dealing; inducement of breach; interference with
contract; wrongful or unlawful discharge or demotion; violation of public
policy; assault and battery; invasion of privacy; intentional or negligent
infliction of emotional distress; intentional or negligent misrepresentation;
conspiracy; failure to pay wages, benefits, vacation pay, severance pay,
attorneys’ fees, or other compensation of any sort; wrongful termination;
retaliation; wrongful demotion; discrimination or harassment on any basis
protected by federal, state or local law including, but not limited to race,
color, sex, gender identity, national origin, ancestry, religion, disability,
handicap, medical condition, marital status, and sexual orientation; any claim
under Title VII of the Civil Rights Act of 1964, the Civil Rights Acts of 1866,
1870 and 1991, the Family and Medical Leave Act, the Age Discrimination in
Employment (“ADEA”), the Older Worker Benefit Protection Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act, the Genetic
Information Nondiscrimination Act, Section 1981 of Title 42 of the United States
Code, the Rehabilitation Act of 1973, the Equal Pay Act, the Worker Adjustment
and Retraining Notification Act, the Uniform Services Employment and
Reemployment Rights Act, the California Government Code, the California Labor
Code, the California Business and Professions Code, the California Military and
Veterans Code, the California Family Rights Act, the Unruh Civil Rights Act, the
California Victims of Domestic Violence Employment Leave Act, the California
Minimum Wage Orders, the California Equal Pay Act, the California Worker
Adjustment and Retraining Notification Act, the California Constitution; and all
other federal, state, or local statutes, ordinances and laws; violation of any
safety and health laws, statutes or regulations; or any other wrongful conduct,
based upon events occurring prior to the date of execution of this release
(“Released Claims”).  The Released Claims, however, shall not include the Former
Employee Exempted Claims, any claims for vested benefits under the applicable
employee benefit plans maintained by the Company in accordance with the terms
and conditions of such plans, or any claims for indemnification (including
advancement of expenses) arising under any written indemnification agreement
between the Company and Executive (including, but not limited to, that certain
Undertaking, dated as of March 24, 2020, between the Company and Executive (the
“Undertaking”) and the Third Party Pay Agreement, dated March 6, 2020 (the
“Third Party Pay Agreement”)) or pursuant to the Company’s bylaws or pursuant to
applicable law.

 

2

--------------------------------------------------------------------------------

 

 

 

(c)      Executive further understands, acknowledges, and agrees to waive
Executive’s rights under any other statute or regulation, state or federal, that
provides that a general release does not extend to claims that Executive does
not know or suspect to exist in Executive’s favor at the time of executing this
Agreement and Release, which if known to Executive must have materially affected
Executive’s settlement with the Company.  Without limiting the foregoing,
Executive further acknowledges that Executive is aware of and familiar with the
provisions of California Civil Code Section 1542, which provides as follows:

 

A general release does not extend to claims THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

Being aware of this section, Executive hereby expressly waives and relinquishes,
with respect to all of the Released Claims, all rights and benefits Executive
may have under this statute as well as any under other statutes or common law
principles of similar effect.

 

(d)      The parties intend this release by Executive to be a full and
comprehensive general release waiving and releasing all claims, demands, and
causes of action, known or unknown, to the fullest extent permitted by law
except as otherwise expressly provided herein. Nothing in this Agreement is
intended to nor shall it be interpreted to release any claim which, by law, may
not be released. This Agreement is not intended to and does not affect any
rights or claims Executive may have arising after the date this Agreement is
executed by Executive.  Further, this Agreement shall not limit or prohibit
either party’s ability to bring a claim to enforce this Agreement nor shall it
waive or limit Executive’s right to indemnification (including with respect to
any right to receive advancement of expenses and to be held harmless) pursuant
to any applicable directors and officers liability insurance coverage, any
written indemnification agreement between the Company and Executive (including,
but not limited to, the Undertaking and the Third Party Pay Agreement) or
pursuant to the Company’s bylaws or pursuant to applicable law.

 

3

--------------------------------------------------------------------------------

 

 

 

6.    Additional Representations and Warranties.

 

(a)      Executive represents that Executive has no pending complaints or
charges against the Releasees, or any of them, with any state or federal court,
or any local, state or federal agency, division, or department based on any
event(s) occurring prior to the date Executive signs this Agreement. Executive
further represents that Executive will not in the future file, participate in,
encourage, instigate or assist in the prosecution of any claim, complaints,
charges or in any lawsuit by any party in any state or federal court against the
Releasees, or any of them, unless such aid or assistance is ordered by a court
or government agency or sought by compulsory legal process, claiming that the
Releasees, or any of them, have violated any local, state or federal laws,
statutes, ordinances or regulations based upon events occurring prior to the
execution of this Agreement. This prohibition applies only in situations where
Executive may legally waive the ability to bring or participate in a legal
action against his former employer as a matter of law. Nothing in this Agreement
shall be construed as prohibiting Executive from making a future claim with the
Equal Employment Opportunity Commission or any similar state agency; provided,
however, that should Executive pursue such an administrative action against the
Releasees, or any of them, to the maximum extent allowed by law, Executive
agrees and acknowledges that Executive will not seek, nor shall Executive be
entitled to recover, any monetary damages from any such proceeding.

 

(b)      The Company represents that neither the Company nor any of its parent,
subsidiary or affiliated companies has any pending complaints or charges filed
by any of them, or on behalf of any of them, against Executive with any state or
federal court, or any local, state or federal agency, division, or department
based on any act, omission or event(s) occurring prior to the date the Company
signs this Agreement. 

 

7.    No Admission of Liability. By entering into this Agreement, neither the
Company nor Executive suggests or admits to any liability to one another or that
they violated any law or any duty or obligation to one another, or that they
committed any wrongdoing whatsoever.

 

8.    Review and Revocation Periods. Executive has twenty-one (21) calendar days
to review and sign this Agreement and is advised to consult with an attorney of
his choice before signing this Agreement, which includes a release of claims
under the ADEA. Executive understands that he may use as much of this 21-day
period as he wishes prior to signing. Executive may expressly and voluntarily
waive any part or all of the 21-day review period by signing and returning this
Agreement prior to the expiration of the review period. Executive may revoke his
acceptance of this release for seven (7) calendar days after signing this
Agreement (the “Revocation Period”). The revocation must be in writing and
delivered to the Company in care of its signatory to this Agreement. If
Executive does not revoke this Agreement within the Revocation Period by notice
to such person, it shall be fully enforceable without any further action by
either party. This Agreement does not become effective until the day after the
Revocation Period has expired (such date being the “Effective Date”). In
addition, Executive shall execute the Separation Certificate attached hereto as
Exhibit A no earlier than one day after the Retirement Date and no later than 10
days after the Retirement Date.  The Company agrees to send to the Executive’s
personal email address the Separation Certificate for Executive to execute via
DocuSign on the day after the Retirement Date.

 

9.    Blue Penciling.  If, at any time after the date of the execution of this
Agreement, any provision of this Agreement shall be held by any court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall be of no force and effect.  However, the illegality or unenforceability of
such provision shall have no effect upon, and shall not impair the
enforceability of, any other provision of this Agreement; provided, however,
that if the General Release contained in this Agreement is deemed void or
unenforceable, Executive agrees to promptly execute a valid general release and
waiver in favor of the Releasees.

 

4

--------------------------------------------------------------------------------

 

 

 

10.    Sole and Exclusive Benefits. This Agreement provides for the sole and
exclusive benefits for which Executive is eligible as a result of his separation
of service with the Company, except as otherwise required by law, and Executive
shall not be eligible for any contractual benefits under any other agreement or
arrangement providing for benefits upon a separation from service, including,
but not limited to, any payments any severance plan, policy or program of the
Company.

 

11.    Other Executive Representations and Covenants. Executive and the Company
agree to and make the following representations and covenants, as applicable:

 

(a)      On or prior to the Retirement Date, unless otherwise agreed upon with
the Company, Executive shall promptly return to the Company any property of the
Company in his possession, custody or control, including, but not limited to,
files, identification card, data storage devices, office keys, documents (hard
copy or electronic files) and any sources of confidential information, unless
otherwise agreed by the Executive and the Company. 

 

(b)      Executive agrees that he will not defame, disparage, criticize or
otherwise speak of the Company, its affiliates, and any of their directors,
officers, agents, employees and representatives and/or the Company’s products or
services in a negative, derogatory or unflattering manner. The Company agrees
that the Company, its officers and its directors will not defame, disparage,
criticize or otherwise speak of Executive or his performance as an officer,
director or employee of the Company in a negative, derogatory or unflattering
manner. Notwithstanding anything to the contrary herein, nothing in this
Agreement prohibits Executive or the Company’s officers or directors from
truthfully testifying in any legal proceeding or providing truthful information
to any governmental, regulatory or administrative agency or in connection with
any action to enforce the rights of this Agreement.

 

(c)      Executive shall cooperate with the Company or any of its affiliates in
any disputes with third parties, internal investigation or administrative,
regulatory or judicial proceeding as reasonably requested by the Company
(including, without limitation, Executive being available to the Company upon
reasonable notice for interviews and factual investigations, appearing at the
Company’s request to give testimony without requiring service of a subpoena or
other legal process, volunteering to the Company all pertinent non-privileged
information and turning over to the Company all non-privileged relevant
documents which are or may come into Executive’s possession). In the event the
Company requires Executive’s cooperation after the Retirement Date, the Company
shall reimburse Executive for reasonable travel expenses (including lodging and
meals) upon submission of receipts and pay Executive a consulting fee of $850
per hour for all hours spent providing cooperation services contemplated by this
Section 11(c); provided, however, that Executive shall not be entitled to a
consulting fee for any time actually spent testifying in any legal proceeding.

 

(d)      The Company shall maintain a directors and officers liability insurance
policy that covers Executive to the same extent that it covers its directors and
officers for a period of six years following the Retirement Date with respect to
any acts, omissions or events that occurred during Executive’s employment with
the Company. The Company shall also continue to provide Executive with
indemnification (including advancement of fees and expenses) in accordance with
the terms and conditions of the Undertaking and the Third Party Pay Agreement.

 

12.    Voluntary Agreement.  Executive represents that Executive has carefully
read this Agreement and fully understands it and that in signing this document,
Executive understands that Executive is releasing the Company from the Released
Claims that Executive has or may have against the Company as of the date
Executive signs this Agreement.  Executive has been advised of Executive’s right
to consult with an attorney of Executive’s choice, and Executive freely and
voluntarily agrees to the terms set forth in this Agreement, and knowingly and
willingly intends to be legally bound by them.

 

5

--------------------------------------------------------------------------------

 

 

 

13.    This Agreement Governs.  Executive acknowledges and agrees that the
Company has made no promises, commitments or representations to Executive other
than those contained in this Agreement and that Executive has not relied upon
any statement or representation made by the Company with respect to the basis or
effect of this Agreement or otherwise.

 

14.    Binding Agreement.  This Agreement shall bind Executive, Executive’s
heirs, beneficiaries, trustees, administrators, executors, and legal
representatives, and shall inure to the benefit of the Releasees, and their
respective beneficiaries, trustees, administrators, executors, assigns and legal
representatives.  Executive may not assign any of Executive’s rights or
obligations under this Agreement.  Without limiting the foregoing, the Company
may assign its rights and delegate its duties hereunder in whole or in part to
any affiliate of the Company or to any transferee of all or a portion of the
assets or business to which this Agreement.

 

15.    Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof, and supersedes all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof, except that the Undertaking, the Third
Party Pay Agreement, Executive’s equity award agreements governing his
time-vesting RSUs and performance-vesting PSUs (except as modified in Section
2(c) above), and any existing post-employment obligations Executive has with
respect to confidentiality under any agreement entered into between Executive
and the Company, or common law, shall remain in full force and effect.  This
Agreement may not be changed orally, and no modification, amendment or waiver of
any of the provisions contained in this Agreement, nor any future
representation, promise or condition in connection with the subject matter
hereof, shall be binding upon any party unless made in writing and signed by
such party.

 

16.    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, without giving effect to
any principles of conflicts of law.

 

17.    Successors and Assigns. This Agreement shall be binding on the Company
and Executive and upon their respective heirs, representatives, successors and
assigns.

 

18.    Interpretation. Should any provision of this Agreement require
interpretation or construction, it is agreed by the parties that the entity
interpreting or construing the Agreement shall not apply a presumption against
one party by reason of the rule of construction that a document is to be
construed more strictly against the party who prepared the document.

 

 

[Signatures appear on following page]

 

6

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Retirement and Transition
Agreement as of the date first above written.

 

 

     

GRANITE CONSTRUCTION INCORPORATED

 

 

 

By: /s/ Kyle T. Larkin                                                       

Name: Kyle T. Larkin

Title:   President

 

 

 

 

EXECUTIVE

 

 

 

/s/ James H. Roberts                                                           

James H. Roberts

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

SEPARATION CERTIFICATE

 

Granite Construction Incorporated (the “Company”) and James H. Roberts
(“Executive) entered into a Retirement and Transition Agreement, dated as of
October 20, 2020 (the “Agreement”). A blank copy of this Separation Certificate
(the “Certificate”) was attached to the Agreement when it was provided to
Executive for review. Any capitalized terms used but not defined in this
Certificate shall have the meanings ascribed to such terms in the Agreement.

 

1.      Executive acknowledges and agrees that he has had more time to consider
signing this Certificate than the ample time he was given to consider signing
the Agreement. In addition, Executive acknowledges and agrees that he was
advised to discuss the Agreement, including this Certificate, with an attorney
of his choosing, before executing either document.

 

2.      The Retirement Benefits under the Agreement will not be provided to
Executive unless he signs this Certificate.

 

3.      Executive’s employment with the Company has ended as of the Retirement
Date.

 

4.      In exchange for the Retirement Benefits, Executive hereby agrees that
this Certificate will be part of the Agreement, and that the general release set
forth in Section 5 of the Agreement is to be construed and applied as if
Executive signed it on the date that Executive signed this Certificate.

 

5.      This Certificate extends through the Retirement Date (i) the general
release set forth in Section 5 of the Agreement, and (ii) all other
representations, acknowledgements, agreements and covenants Executive made in
the Agreement.

 

6.      Executive hereby acknowledges and agrees that: (i) Executive may revoke
this Certificate within seven (7) days of signing it by delivering written
notice of such revocation to the Company in care of its signatory to the
Agreement; and (ii) if Executive revokes this Certificate, he will not receive
the Retirement Benefits.

 

7.      Executive acknowledges that he has read this Certificate and that he
understands and voluntarily agrees to its terms.

 

8.      In order to be valid, this Certificate must be signed by Executive and
returned to the Company no earlier than one day after the Retirement Date and no
later than 10 days after the Retirement Date.

 

 

Acknowledged and agreed to as of the date set forth below:

 

 

 

 

_________________________________

James H. Roberts

_________________________________    

Date

 

 